Exhibit 10.6

 



CONTRIBUTION AGREEMENT

 

This Contribution Agreement (“Agreement”), effective as of May 14, 2019 (the
“Effective Date”), is made and entered into by and between Postal Realty LP, a
Delaware limited partnership (the “Contributor”), and Postal Realty Management
TRS, LLC a Delaware limited liability company (“Transferee”).

 

RECITALS

 

WHEREAS, the Contributor is the legal and beneficial owner of the assets listed
on Schedule A attached hereto (the “Contributed Property”); and

 

WHEREAS, the Contributor now desires to contribute, assign and transfer the
Contributed Property to Transferee; and

 

WHEREAS, Transferee desires to acquire and assume the Contributed Property from
the Contributor, on the terms and conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual covenants herein contained, the parties hereto agree as follows:

 

1.  Sale, Contribution and Assignment of Contributed Property. The Contributor
hereby contributes, assigns and transfers the Contributed Property to
Transferee, and Transferee hereby accepts transfer of and assumes the
Contributed Property from the Contributor, pursuant to the terms and conditions
set forth in this Agreement. For the avoidance of doubt, beneficial ownership of
the Contributed Property shall be contributed, assigned and transferred (the
“Contribution”) on the Effective Date.

 

2.  Representations. Each party hereto hereby represents and warrants that, with
respect to itself, each and every one of the following statements is true,
correct and complete in every material respect as of the date of this Agreement:

 

(a)  Such party is duly organized, validly existing and in good standing under
the laws of its jurisdiction of formation or incorporation, and has full right,
power and authority to enter into this Agreement and to assume and perform all
of its obligations under this Agreement. The execution and delivery of this
Agreement and the performance by such party of its obligations under this
Agreement require no further action or approval of its members, of its board of
managers, its board of directors or of any other individuals, entities or
governing bodies in order to constitute this Agreement as a binding and
enforceable obligation of such party.

 

(b)  Neither the entry into nor the performance of, or compliance with, this
Agreement by such party has resulted, or will result, in any violation of, or
default under, or has resulted, or will result, in the acceleration of, any
obligation under any existing articles of incorporation, bylaws, operating
agreements, organizational documents, mortgages, indentures, lien agreements,
notes, contracts, permits, judgments, decrees, orders, restrictive covenants,
statutes, rules or regulations applicable to such party. With regard to the
representations and warranties of Contributor only, Contributor has clear title
to the Contributed Property.

 



 

 

 

(c)  No authorization, consent, approval, permit or license of, or filing with,
any governmental or public body or authority, or any other person or entity is
required to authorize, or is required in connection with, the execution,
delivery and performance of this Agreement or the agreements contemplated hereby
on the part of such party.

 

3.  Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto and may not be modified or amended except by instrument in
writing signed by the parties hereto.

 

4.  Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware.

 

5.  Severability. If any term, covenant or condition of this Agreement shall to
any extent be deemed invalid or unenforceable, then the remainder of this
Agreement, and the application of such term, covenant or condition, shall not be
affected thereby, and shall be valid and enforceable to the fullest extent
permitted by law.

 

6.  Further Acts and Assurances. The Contributor and Transferee each covenant
that they will take all necessary action to confirm the transactions
contemplated hereby, including securing any necessary records of transfer and
executing and delivering (or cause to be executed and delivered) all such
agreements, instruments, certificates and other documents, and shall take (or
cause to be taken) and do (or cause to be done) all things necessary, proper or
advisable to consummate and make effective this Agreement.

 

7.  Tax Treatment. The parties to this Agreement intend that, for United States
federal income tax purposes, the contribution and assignment of the Contributed
Property shall be treated as a contribution under Internal Revenue Code section
351.

 

 

[Signatures on following page]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first above written.

  

  POSTAL REALTY LP,             By: Postal Realty Trust, Inc.     its general
partner               By: /s/ Andrew Spodek       Name: Andrew Spodek      
Title: Chief Executive Officer

 

  POSTAL REALTY MANAGEMENT TRS LLC                              By: /s/ Andrew
Spodek   Name: Andrew Spodek   Title: Memeber



 

 

[Signature page to Postal Realty LP Contribution Agreement}

 

 

 

 

Schedule A

 

1.All management contracts contributed to the Contributor by Nationwide Postal
Management Holdings, Inc. that relate to real property that is not owned,
directly or indirectly, by the Contributor

 

 

 

 

